United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.Y., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0155
Issued: May 3, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 29, 2015 appellant filed a timely appeal from a May 4, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of this case.3
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of issuance of an
OWCP decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. See 20 C.F.R.
§ 501.3(e)-(f). One hundred and eighty days from May 4, 2015 the date of OWCP’s decision was Saturday,
October 31, 2015. Since using November 3, 2015, the date the appeal was received by the Clerk of the Appellate
Boards would result in the loss of appeal rights, the date of the postmark is considered the date of filing. The date of
the U.S. Postal Service postmark is October 29, 2015 rendering the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the May 4, 2015 decision, OWCP received additional evidence. However, the
Board may only review evidence that was in the record at the time OWCP issued its final decision. See 20 C.F.R.
§ 501.2(c)(1); M.B., Docket No. 09-176 (issued September 23, 2009); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB
389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003). Thus, the Board
is precluded from reviewing this evidence.

ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective April 16, 2015; and (2) whether appellant
met her burden of proof to establish any continuing residuals on or after April 16, 2015 due to
her accepted January 9, 2014 employment injury.
On appeal appellant contends that she continues to have residuals from her employment
injuries.
FACTUAL HISTORY
On January 9, 2014 appellant, then a 33-year-old contact representative, filed a traumatic
injury claim (Form CA-1) alleging that on that day she sustained bilateral knee and foot injuries
as the result of falling over a pallet of boxes. OWCP accepted the claim for right shoulder
contusion, neck sprain, and right knee and leg sprains. On June 10, 2014 appellant returned to
work four hours per day for two days per week, but stopped work on July 10, 2014. OWCP paid
her compensation on the supplemental rolls.4
In a November 19, 2014 report, Dr. Janet O’Mahony, a treating Board-certified internist,
provided a medical history, noting previous diagnoses of acute sinusitis, asthma, edema,
pityriasis versicolor, acne, acute sinusitis, as well as hand and wrist tenosynovitis. She noted that
appellant complained of neck and hand numbness and tingling and upper extremity pain since
her fall at work. Physical examination findings included no edema, normal pulses, no nodes or
bruits in the neck, tenderness over the shoulders and trapezius areas, and hypermobility
particularly in the elbows and knees. Under assessment, Dr. O’Mahony noted depression,
hypermobility syndrome, bilateral arm paresthesia, neck and shoulder pain following work fall,
allergies, and blindness. No opinion was provided regarding appellant’s disability status.
On December 11, 2014 OWCP referred appellant to Dr. Kevin F. Hanley, a Boardcertified orthopedic surgeon, for a second opinion evaluation, to determine appellant’s work
capability and whether she continued to have residuals due to her accepted conditions.
In a December 18, 2014 disability note, Dr. O’Mahony opined that appellant was
disabled from working due to neck and arm pain caused by a work injury.
In a January 9, 2015 report, Dr. Hanley diagnosed mild cervical sprain/strain, history of
right knee contusion, and lumbosacral strain/sprain, which were all resolved. A physical
examination revealed full right knee range of motion, no crepitus or effusion in the knee, and full
bilateral shoulders range of motion. An examination of her cervical spine showed that appellant
was able to bring her chin to both shoulders and chest, and that she was able to bring her ear to
both shoulders. Dr. Hanley found no evidence of any neurologic compromises as a result of her
cervical condition. He reported that appellant’s subjective complaints of discomfort were
unsupported by any objective evidence. Dr. Hanley also found no evidence that the January 9,
4

The record reveals that in January 2015 appellant began to receive disability benefits from social security for her
blindness.

2

2014 employment injury aggravated an underlying condition. Thus, he concluded that appellant
could perform her regular duties with no restrictions and no further medical treatment was
required for the accepted employment injuries.
Following receipt of Dr. Hanley’s report, OWCP received reports covering the period
October 2, 2014 to January 22, 2015 from Dr. O’Mahony repetitive of findings and opinions
from her November 19, 2014 report.
On March 10, 2015 OWCP issued a notice proposing to terminate her compensation
benefits. It found the weight of the medical opinion evidence rested with Dr. Hanley’s opinion.
OWCP found Dr. O’Mahony had not differentiated between the accepted employment and what
appears to be a multitude of nonemployment conditions in finding appellant totally disabled.
Thus, it found Dr. Mahoney’s opinion insufficient to create a conflict with Dr. Hanley’s opinion.
In a March 24, 2015 report, Dr. O’Mahony noted that appellant had been accepted for
social security disability benefits and Office of Personnel Management retirement. He reported
that appellant had neck, shoulder, and knee pain which could be from her hypermobility
condition. Examination findings, diagnoses and assessment were unchanged from prior reports.
The record contains physical therapy reports covering the period March 17 to April 1,
2015 from a physical therapist.
By decision dated April 16, 2015, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective that day. It found the weight of the medical opinion evidence
rested with the opinion of OWCP’s referral physician, Dr. Hanley.
On April 27, 2015 appellant requested reconsideration. In support of her request
appellant submitted physical therapy reports dated April 14 and 20, 2015.
By decision dated May 4, 2015, OWCP denied modification of its April 16, 2015
decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.5 After it has determined that an
employee has disability causally related to her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.6 OWCP’s burden of proof includes the necessity of furnishing rationalized
medical opinion evidence based on a proper factual and medical background.7

5

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

6

I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB 734 (2003).

7

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

3

The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.8 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.9
ANALYSIS -- ISSUE 1
OWCP accepted the claim for right shoulder contusion, neck sprain, and right knee and
leg sprains. It terminated appellant’s compensation benefits effective April 16, 2015 based upon
Dr. Haney’s opinion that she no longer had any residuals or disability due to her accepted
employment conditions. The Board finds that OWCP met its burden of proof to terminate
appellant’s compensation benefits effective April 16, 2015.
In a January 9, 2015 report, Dr. Hanley diagnosed mild cervical sprain/strain, history of
right knee contusion, and lumbosacral strain/sprain, which where all resolved. He reported no
evidence of any neurologic compromises as a result of her cervical condition, full bilateral
shoulder and right knee range of motion, and no effusion or crepitus in the knee. Dr. Hanley
reported that appellant’s complaints of trapezial muscle discomfort were subjective and
unsupported by the objective evidence. He found no evidence of any aggravation of an
underlying condition as a result of the January 9, 2014 employment injury aggravated an
underlying condition. Based on his review of the medical evidence, statement of accepted facts,
and physical examination, Dr. Hanley concluded that appellant could perform her regular duties
with no restrictions and no further medical treatment was required for the accepted employment
injuries.
The record contains reports covering the period October 2, 2014 to January 22, 2015
from Dr. O’Mahony diagnosing acute sinusitis, asthma, edema, pityriasis versicolor, acne, acute
sinusitis, and hand and wrist tenosynovitis. However, none of Dr. O’Mahony’s reports
specifically address whether appellant’s disability was due to her accepted employment injuries
or a multitude of nonaccepted medical conditions. There is no medical reasoning explaining
how any continuing condition or disability was causally related to the January 9, 2014
employment injury and accepted right shoulder contusion, neck sprain, and right knee and leg
sprains. Thus, Dr. O’Mahony’s reports are insufficient to create a conflict with Dr. Hanley’s
opinion.
Appellant submitted physical therapy reports covering the period March 17 to
April 1, 2015. These reports, however, do not constitute medical evidence under section
8101(2) of FECA.10 Healthcare providers such as nurses, acupuncturists, physician assistants,
and physical therapists are not considered physicians under FECA, and their reports and opinions
8

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

9

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

10

Section 8101(2) of FECA provides that the term physician includes surgeons, podiatrists, dentists, clinical
psychologists, optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined
by State law.

4

do not constitute competent medical evidence to establish a medical condition, disability, or
causal relationship.11
The Board finds that the opinion of Dr. Hanley represents the weight of the evidence and
establishes that appellant’s work-related conditions have resolved. Dr. Hanley indicated that
appellant did not have residuals from the conditions of right shoulder contusion, neck sprain, and
right knee and leg sprains and had no restrictions due to the work injury. There is no
contemporaneous medical evidence of equal weight supporting appellant’s claim for continuing
disability and medical residuals. The Board affirms OWCP’s denial of modification of the
termination decision.
On appeal appellant requests that her medical benefits be reinstated for continued
treatment as she continues to have pain in her right knee, hip, and neck. She also alleged that
Dr. Hanley did not examine her, but only asked her questions. The Board finds the weight of the
medical opinion evidence rested with Dr. Hanley who concluded that appellant’s employmentrelated conditions had resolved. The Board finds that Dr. O’Mahony’s opinion was insufficient
to create a conflict in the medical opinion evidence as she failed to explain how appellant had
any continuing disability or residuals from the accepted conditions.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits
effective April 16, 2015, the burden shifted to appellant to establish that she had continuing
disability causally related to her accepted injury.12
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established that she has any continuing disability
due to residuals of her shoulder contusion, neck sprain, and right knee and leg sprains on or after
April 16, 2015.
After the termination of benefits on April 16, 2015, appellant submitted physical therapy
reports dated April 14 and 20, 2015. As noted above, the Board has held that treatment notes
signed by a physical therapist are not considered medical evidence as these providers are not
considered a physician under FECA.13
Consequently, as appellant has failed to submit any probative medical evidence to
establish an employment-related condition or disability after April 16, 2015, she failed to meet
her burden of proof.

11

5 U.S.C. § 8101(2); see also G.G., supra note 3; David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006).

12

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

13

Supra note 11.

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly denied modification of the termination of
appellant’s wage-loss compensation and medical benefits effective April 16, 2015. The Board
further finds that appellant has not met her burden of proof to establish any continuing residuals
on and after April 16, 2015 due to her accepted January 9, 2014 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 4, 2015 is affirmed.
Issued: May 3, 2016
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

